DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1 includes reference character 128 which is not mentioned in the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the formulation set forth in lines 2-8 of this claim are dispersed into a resin or are dispersed onto a resin as set forth in the claim. This makes it unclear if the resin is considered to be part of the hydrophobic coating composition or something the hydrophobic coating composition is coated onto. In order to further prosecution, the Examiner is interpreting that the formulation is dispersed into the resin. It is further unclear if how the silica nano-particles derived from TEOS are a precursor for silica, since they already are silica. It is unclear whether the silica of line 5 is directed to the silica of line 2 or the silica of line 4. Further, in order to ensure proper antecedent basis, the word “the” should be added in line 7 of the claim, since alumina is already recited in line 4 of the claim.

Regarding claim 2, the claim states a ratio of the resin and the formulation, but the values claimed are in wt %. It is unclear if this value is meant to be a ratio or a content percentage. Further, if it is meant to be a content percentage, it is unclear if this is based on the entire coating composition or as a percentage relative to the formulation set forth in lines 2-8 of claim 1.  In order to further prosecution, the Examiner is interpreting this as a weight percentage of the resin in the coating composition, similar to the compositions shown in Figure 3 of the instant application.
Regarding claim 3, it is unclear what is being claimed, since the claim refers to both a ratio and a decimal. It further appears that what is being claimed (ratio of TEOS and HDTMS) seems to be the opposite of what is disclosed in the Specification (Paragraph 28) which states this range as the ratio of HDTMS and TEOS. Clarification is requested.
Regarding claim 5, it is unclear exactly what choices are available for the silane. It is unclear if the phrase “alkyl, alkoxy silane tetraethyl orthosilicate” is meant to be a choice of alkyl or alkoxy silane and tetraethyl orthosilicate, a choice of a silane with both alkyl and alkoxy groups and tetraethyl orthosilicate, or some kind of silane that in some way encompasses all of those components. It is further unclear if the phrase “aminoalkyl and triethoxysilane” is meant to be a choice between just an aminoalkyl compound (which would not be a silane) and triethoxy silane or a choice between an aminoalkyl silane and triethoxysilane (which appears to be missing a substituent). Further regarding this claim, the wording “a group” should be replaced with “the group” in line 2 of the claim, in order to place the claim in proper Markush format.

Regarding claim 9, the word “a” in line 1 of the claim should be replaced by the word “the”, in order to place the claim in proper Markush format.
Regarding claim 10, it is unclear, as claimed, if the substrate coated with the hydrophobic coating is meant to be a super hydrophobic coating or just the coating itself. 
Regarding claim 11, it is unclear if the substrate or the coating must have the claimed sliding angle. 
Regarding claim 12, it is unclear what is encompassed by the terminology “the hydrophobic composition has adhesion of 100%”. It is further unclear if the substrate of the coating must have this adhesion percentage.
Regarding claim 13, it is unclear if this limitation means that there is no scratch with a scratch load of 600 g or some other meaning. Clarification is requested. It is further unclear if the substrate or the coating must have the claimed scratch hardness.
Regarding claim 14, in order to ensure proper antecedent basis for the claim terminology, several of the claimed components should be preceded by the word “the”. In line 6 the word “the” should be added before the word “TetraEthoxySilane”. In line 7, the wording “a catalyst” should be replaced with the wording “the catalyst”. In line 9, the word “the” should be added before the word “HexaDecylTrimEthoxySilane”. In line 15, the word “the” should be added before the word “aluminum”. In line 17, the word “the” should be added before the word “one”. Further, claim 14 recites the limitation "silica nanoparticles formulation" in line 14.  There is insufficient antecedent basis for this 
Regarding claim 15, the preamble states “The method of claim 14”. However, claim 14 is drawn to a hydrophobic coating, not to a method. This renders the scope of claim 15 unclear. In order to further prosecution, the Examiner is interpreting claim 15 to be drawn to a product and the limitations of claim 15 to be process limitations in a product claim. Further regarding claim 15, the only mixing claimed in claim 14 is mixing ethanol and ammonium hydroxide. It is unclear how that mixing can be performed by a bottom up sol-gel method of synthesis. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 5, in claim 1, from which claim 5 depends, the precursor for the silica is TEOS. However, the precursors of claim 5 include a broader range of choices for the precursor and do not require a TEOS precursor. 

Regarding claim 7, it appears that claim 1, from which claim 7 depends, has HexaDecylTriMethoxySilane as the silane organic modifier. However, the silanes of claim 7 include a broader range of choices for the silane and do not require HexaDecylTriMethoxySilane. 
Regarding claim 8, in claim 1, from which claim 8 depends, the catalyst is ammonia. However, the catalysts of claim 8 include a broader range of choices for the catalyst and do not require the catalyst to be ammonia.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Monkiewicz et al. (US 2003/0186066).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 
Regarding claim 2, the formulation can include 3.5 to 40% by weight of the resin (Paragraphs 38-39).
Regarding claim 3, the composition can comprise 0 to 60 weight percent of each of components ii and iv, which can be TEOS and HDTMS, respectively. Thus, the teachings of Monkiewicz would encompass ratios as claimed. 
Regarding claim 4, the silica particles can have a particle size of 2 to 200 nm (Paragraph 56).

Regarding claim 12, while Monkiewicz tests adhesion with a different test (DIN 53 151), given that the examples meet this cross-hatch test with Gt0 (Examples) which is a measure where none of the squares are detached, the teachings of Monkiewicz would encompass coatings with 100 % adhesion, barring evidence to the contrary. Further as noted above, that the coating can be formed from the same materials as claimed and thus, the teachings of Monkiewicz would encompass coatings with the same properties.
Regarding claim 13, given that the Example compositions form coatings with pencil hardness (scratch hardness) of 4H and can include additional materials to improve scratch hardness (Paragraph 56), the teachings of Monkiewicz would encompass coatings with scratch hardness as claimed, barring evidence to the contrary. Further as noted above, that the coating can be formed from the same materials as claimed and thus, the teachings of Monkiewicz would encompass coatings with the same properties.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN107987675A. A machine translation of this document is provided with this Office Action. 

Regarding claims 2 and 3, CN107987675A (Paragraph 25) teaches that according to the needs of the application, those skilled in the art can adjust the ratio of the nano-material dispersion and the binding material by themselves. Thus, it would be well within the skill to adjust the amount of resin, silica and coupling agent. 
Regarding claims 10 and 11, the examples have static contact angles and rolling angles in the claimed ranges. 
2 load, the coatings would have adhesion and scratch resistance as claimed, barring evidence to the contrary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




September 16, 2021